Citation Nr: 1422056	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected left ear hearing loss.  

2. Entitlement to service connection for ulcer disease, claimed as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  A video conference hearing was held before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing testimony is associated with the claims folder.    

An October 2009 Board decision denied entitlement to service connection for a low back disability, secondary to service-connected left ear hearing loss, and denied entitlement to service connection for ulcer disease, claimed as secondary to a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an order in May 2010 endorsing the Appellee's Motion for Remand and remanded the case for readjudication.  In December 2010 and August 2013, the Board remanded the Veteran's case for additional development, which has been accomplished.  


FINDINGS OF FACT

1. The most probative evidence of record does not show that it is at least as likely as not that the Veteran has a low back disability that is attributable to active service, or was caused or aggravated by his service-connected left ear hearing loss.   

2. The most probative evidence of record does not show that it is at least as likely as not that the Veteran has an ulcer disease that is attributable to active service, or was caused or aggravated by another service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include as secondary to service-connected left ear hearing loss, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).    
2. The criteria for service connection for ulcer disease, to include as secondary to low back disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2007 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA treatment records, and post service private treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in January 2011 and December 2013.  These examinations were adequate for the purposes of determining entitlement to service connection for a low back disability and ulcer disease.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, and gave a conclusion supported by rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by a claims agent, now deceased.  The agent and the VLJ asked questions to ascertain the extent of the injury at issue and whether the Veteran's current disability is related to any service-connected disability, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  The Veteran stated that he believed he had a fair opportunity to present his case in his hearing.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its previous remands.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Low Back Disability

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has not argued, and the record does not reflect, that the Veteran injured his back in service.  The back injury occurred in June 1997, when the Veteran fell from his truck.  The Veteran contends he did not hear another truck pulling into the space next to him at a rest stop due to his service-connected left ear hearing loss, and that the sound of this second truck putting on its air brakes startled the Veteran, causing him to fall.  The Board has obtained medical opinions from two examiners, who were in complete agreement.  These examiners concluded that the Veteran's low back disability is less likely approximately due to, or chronically aggravated by, his service-connected left ear hearing loss disability.  The lengthy rationale was broken into seven points, the most pertinent of which explains that: 

[the Veteran] was facing to the inside of the cab and had his back
 facing to the outside.  Therefore, if another semi had pulled up
 unbeknownst to him while he was in that position, his right ear, 
 which is not service connected, would have certainly heard the
 other truck.  The records show that the right ear had normal
 hearing in 1999, and thus there would have been no reason the
 right ear would not have heard the other truck in 1997.  Per 
discussion with VA Audiologists [Doctors P.F. and M.A.] the 
normal hearing right ear would have alerted [the Veteran] to 
the other truck's presence.  Thus[,] he would not have been
      startled into falling. 

As noted by the examiners, the Veteran was denied service connection for right ear hearing loss in February 1999 as the Veteran's hearing was within normal limits for his right ear.  

The Veteran has challenged the examiners' opinions by arguing that they are based upon a misunderstanding of the manner in which one exits the vehicle he was driving.  In a September 2012 letter, the Veteran explained that when exited the type of vehicle he was driving, "you are exiting backwards and with your right foot out first...Meaning my right ear would not be facing outward, it would be toward the truck...You must...turn to the right reaching with your left hand to the door - my right side is toward the truck not outward as the examiner claims."  In the April 2009 hearing, the Veteran testified that when exiting the truck, "you have to get up and back out."  In both the letter and his hearing testimony, the Veteran thus agreed with the premise that the Veteran was exiting backwards, which is consistent with the examiners' statement that he was facing inside the truck with his back to the outside.  While the Board notes the Veteran's insistence that his right ear was facing towards the truck, his explanation of the process of exiting the vehicle is internally inconsistent.  If one is backing out of a vehicle and turns towards the right, then the right ear would be facing away from that vehicle.  Moreover, the examiners' opinion is not based upon the premise that the Veteran turned his right side towards or away from the truck in the process of exiting.  Therefore, the issue does not serve to discredit the medical opinion.  

The Veteran has submitted a letter dated May 2010 in which a private physician concludes that "[w]ith the asymmetry of his hearing and his inability to localize sound, it is my medical opinion that [The Veteran] may not have been able to distinguish the approaching truck from the other background noise and that his hearing loss more likely than not contributed to his accident."  The physician based his opinion upon contemporary audiological results, which reflect more severe hearing loss than is indicated by the February 1999 audiological examination.  He does not indicate that he reviewed the claims file or is aware of the level of the Veteran's hearing loss around the time of the accident.  Therefore, the Board affords more probative weight to the VA examiners, who reviewed the claims file and consider the Veteran's hearing in 1999, which is closer in time to the incident in question.  Similarly, a September 2010 lay statement from individuals who have been friends with the Veteran for three years that indicates they had witnessed an incident when the Veteran was almost been hit by a truck he did not see or hear coming is of limited probative weight because they did not witness the incident at issue in this claim, and the Veteran's hearing has worsened from the time of that injury.  

The Board recognizes that the Veteran believes that but for the left ear hearing loss, he would have heard the truck pulling up alongside him because, as stated in his hearing testimony, he can open the window to his truck and hear the engine on one side but not the other.  However, two VA examiners have concluded that, based upon the Veteran's normal right ear hearing two years after the injury, the Veteran's right ear hearing levels were such that he could have heard the approaching truck despite the left ear hearing loss.  The examiners' conclusions are supported by the fact that the Department of Transportation cleared the Veteran to drive with left ear hearing loss before and after the injury, indicating that the hearing in the Veteran's right ear was sufficient for him to drive safely.  The Board notes that the Veteran also stated that when he opens the doors of his cab-over vehicle he is so high up that "you don't really hear that much," indicating that he may not have heard the approaching truck simply because of the height of the cab of his vehicle, which is not related to his left ear hearing loss.  The Board also notes that while there are several letters indicating that the Veteran has been consistent in his relating the events leading up to the injury, the record also contains an inconsistent employer's report of injury, which does not mention the Veteran's hearing or another truck, but rather indicates that the Veteran's heel missed the step while exiting his truck, causing him to fall.  Therefore, the Board finds that the conclusions of the VA examiners as supported by the policy of the Department of Transportation have greater weight than the Veteran's opinion.  

As the preponderance of the evidence is against the claim of service connection for a low back disability, to include as secondary to left hearing loss, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  












Ulcer Disease

The Veteran has not argued, and the record does not reflect, any incident of ulcer disease while in service.  The Veteran claims that his ulcer disease was caused by pain medication taken for the low back disability.  As the Board finds that the Veteran is not entitled to service connection for the low back disability, service connection for ulcer disease secondary to low back disability is also denied.  38 C.F.R. § 3.310(a).  


ORDERS

Entitlement to service connection for a low back disability, to include as secondary to service-connected left ear hearing loss, is denied.  

Entitlement to service connection for ulcer disease, claimed as secondary to a low back disability, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


